Citation Nr: 0635175	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  99-00 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, to include rheumatoid arthritis.  

2.  Entitlement to an initial rating in excess of 60 percent 
for a respiratory defect with paresis of the left diaphragm 
and residuals of phrenic nerve damage secondary to pulmonary 
tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of a 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran service 
connection, with a 20 percent initial rating, for paresis of 
the left diaphragm, and denied service connection for 
rheumatoid arthritis.  He responded with a timely Notice of 
Disagreement, and subsequently perfected his appeal upon the 
filing of a timely substantive appeal.  

During the course of this appeal, the veteran's disability 
rating for his respiratory disorder has been increased to 60 
percent, effective from July 14, 1997.  However, because 
there has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, VA is required to consider entitlement to 
all available ratings for that disability.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status.  

The veteran's appeal was initially presented to the Board in 
January 2003, and later in August 2003 and June 2005; on each 
occasion, these issues were remanded for additional 
development.  They have now been returned to the Board.  



FINDINGS OF FACT

1.  Competent evidence of the onset of the veteran's 
osteoarthritis of the hips and/or knees during military 
service or within a year thereafter has not been presented.  

2.  The veteran's respiratory disability results in a FEV-1 
of at least 46 percent of predicted value, a FEV-1/FVC of at 
least 114 percent predicted, and a DLCO (SB) of at least 60 
percent predicted, with no cardiovascular complications.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for arthritis, to 
include rheumatoid arthritis, of multiple joints is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5017 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).  

2.  The criteria for an initial rating in excess of 60 
percent for a respiratory defect with paresis of the left 
diaphragm and residuals of phrenic nerve damage secondary to 
pulmonary tuberculosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6840 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Proper notice should also be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  
 
In this case, for the reasons set forth below, the VA has 
complied with the duties under the law to notify and assist 
the veteran, as well as the implementing regulations, in 
reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings via RO letters issued in October 2002, 
January 2004, September 2004, and July 2005.  In addition, 
these documents provided the veteran with specific 
information relevant to the his claims.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that all private 
medical treatment records made known to VA have been 
obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the local VA and military medical centers where he has 
reported treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claims or might be 
pertinent to the bases of the claims, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOCs and the SSOCs, VA satisfied the fourth element of 
the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that legal notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in August 1998) and 
appealed prior to enactment of the changes in the law.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial August 1998 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran seeks both service 
connection and an increased rating.  He was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection and an increased initial 
rating, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

I. Service connection - Arthritis of multiple joints

The veteran seeks service connection for arthritis, to 
include rheumatoid arthritis, of multiple joints.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2005).  Service connection may also be 
awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

According to the veteran's service medical records, the 
veteran had no disabilities of the joints, including the 
knees and hips, at the time he was examined for service 
entrance in May 1967.  However, he sought treatment in 
January 1968 for asymptomatic joint pain.  Polyarthritis of 
unknown etiology was suspected.  On a 1984 annual physical 
report, he noted rheumatoid arthritis of both knees.  He also 
reported bilateral arthritis of the knees on his April 1988 
service separation medical examination, but no such disorder 
was diagnosed on objective medical examination.  

Subsequent to service separation in June 1988, the veteran 
has been treated on several occasions for pain of the hips 
and knees.  A June 1998 VA X-ray of the left hip confirmed 
degenerative joint disease.  Private medical treatment 
records beginning in 1998 also confirmed osteoarthritis of 
the left hip.  However, a June 1998 X-ray of the veteran's 
knees was negative for abnormality.  According to a September 
1999 VA outpatient clinical notation, the veteran had onset 
of his degenerative arthritis in 1968, but that assessment 
appears to be based entirely on the veteran's own self-
reported history.  

A VA orthopedic examination was afforded the veteran in May 
2003, at which time he reported a history of bilateral knee 
and hip pain since service.  X-rays again confirmed 
osteoarthritis of the left hip, but no significant changes of 
the knees, which were otherwise negative for fracture or 
other abnormality.  

X-rays and physical examination performed by VA in January 
2004 confirmed arthritic changes of the veteran's right hip, 
as well as his left.  In October 2004, a VA examiner reviewed 
the claims file and physically examined the veteran, 
diagnosing osteoarthritis of the hips, mild on the right and 
severe on the left.  However, the examiner noted the 
veteran's hip and knee pain during military service was due 
to unknown causes, possibly rheumatoid arthritis.  As he 
current had osteoarthritis, with "no clinical evidence of 
rheumatoid arthritis", his current disability was not 
incurred during military service.  

A final VA orthopedic examination was afforded the veteran in 
August 2005.  He again reported a history of bilateral hip 
and knee pain first incurred in the late 1960's, while on 
active duty.  The examiner reviewed the claims file, 
including the service medical records, and noted the veteran 
was treated for pain of multiple joints in 1968.  However, no 
diagnosis was made at that time, although polyarthritis was 
suspected.  Thereafter, he had no reports of treatment for 
knee or hip pain during military service.  Currently, the 
veteran had degenerative changes of the hips, confirmed on X-
ray.  After examining the veteran and reviewing the evidence 
of record, the examiner concluded the veteran's current 
osteoarthritis of the hips "is totally unrelated" to his 
joint pain in service.  His current diagnosis "is totally 
different by nature and is most likely a result of the normal 
aging process and not due to any factors that I can determine 
existed during his active duty military service."  

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against the veteran's 
claim for service connection for arthritis of multiple 
joints.  Currently, he has been diagnosed with osteoarthritis 
of the hips, and both the October 2004 and August 2005 VA 
examination reports suggest this disability was not incurred 
during military service.  While the veteran was treated for 
multiple joint pain, suspected to be polyarthritis, during 
military service, both VA examiners have suggested that 
treatment is unrelated to any current disability of his hips 
or knees.  In the absence of any evidence to the contrary, 
the Board finds that the veteran's osteoarthritis was not 
incurred during military service.  The August 2005 VA 
orthopedic examination report also found no current clinical 
evidence of rheumatoid arthritis, suggesting the veteran has 
no current residuals of his in-service joint pain.  
Additionally, because the veteran was not diagnosed with 
osteoarthritis, his current disability, until many years 
after his June 1988 separation from service, service 
connection for arthritis of multiple joints may not be 
awarded on a presumptive basis.  Overall, the Board finds the 
preponderance of the evidence to be against the award of 
service connection for arthritis of multiple joints.  

The veteran has himself suggested he has arthritis of the 
hips and knees which originally began during military service 
or within a year thereafter.  However, as a layperson, his 
statements regarding medical opinion and causation are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In conclusion, the veteran has not demonstrated that his 
osteoarthritis of the hips was incurred during military 
service or within a year thereafter.  Hence, the 
preponderance of the evidence is against the award of service 
connection for arthritis of the hips or knees, and it must be 
denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Increased rating - Respiratory disorder

The veteran seeks an increased initial rating for a 
respiratory defect with paresis of the left diaphragm and 
residuals of phrenic nerve damage secondary to pulmonary 
tuberculosis.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

The veteran's respiratory disorder is currently rated under 
Diagnostic Code 6840, for diaphragm paralysis.  This Code 
provides a 60 percent rating is warranted where Forced 
Expiratory Volume (FEV-1) is 40 to 55 percent of predicted, 
or; the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) is 40 to 55 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB))is 40- to 55-percent of 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

A 100 percent (total) rating is warranted FEV-1 is less than 
40 percent of predicted value, or with  FEV-1/FVC less than 
40 percent, or DLCO (SB) less than 40-percent predicted, or 
with maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or with 
cor pulmonale (right heart failure), or with right 
ventricular hypertrophy, or with pulmonary hypertension 
(shown by Echo or cardiac catheterization), or with 
episode(s) of acute respiratory failure, or if the veteran 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6840 (2005).  

VA respiratory examination was afforded the veteran in 
September 1999, at which time he reported a longstanding 
history of dyspnea, especially with exertion.  A history of 
left diaphragm paralysis was noted.  However, he denied being 
asthmatic, and had no history of a productive cough, sputum, 
or anorexia.  He was also a smoker.  On physical examination 
his weight was stable and his blood pressure was within 
normal limits.  His lungs were absent breath sounds on the 
left, with normal sounds on the right.  His heart had a 
regular rhythm, with no evidence of murmurs or cor pulmonale.  
A May 1998 X-ray of the veteran's chest confirmed severe 
elevation of the left hemidiaphragm.  In October 1999, the 
veteran underwent pulmonary function testing, which indicated 
a FEV-1 of 47 percent of predicted value, and a FEV-1/FVC of 
117 percent of predicted value.  

In April 2003, the veteran was again afforded VA examination 
of his respiratory disorder.  He reported continuing 
shortness of breath, with reduced exercise tolerance.  
However, he denied any history of asthma or allergies.  
Currently, he had no cough, sputum, or loss of weight.  On 
physical examination he was well-nourished, with normal 
respiration.  His lungs exhibited diffusely diminished 
breathing sounds on the left, with percussion impaired.  
Pulmonary function tests revealed FEV-1 of 46 percent of 
predicted value, a FEV-1/FVC of 114 percent of predicted, and 
a DLCO(SB) of 60 percent of predicted.  

Another VA respiratory examination was afforded the veteran 
in February 2004, at which time the veteran continued to 
report shortness of breath, especially with exertion.  After 
examining the veteran, the VA examiner found no evidence of 
cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or episodes of acute respiratory failure.  The 
veteran also did not require outpatient oxygen therapy.  
Pulmonary function tests were not performed at that time.  

On VA respiratory examination in October 2004, the veteran 
again reported dyspnea with exertion.  Examination of the 
lungs revealed slightly diminished breathing sounds over the 
left base.  Evaluation of his heart revealed no cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or other 
evidence of cardiovascular disability secondary to his 
respiratory defect.  

The veteran's most recent VA respiratory examination was 
afforded him in August 2005.  He reported some dyspnea with 
exertion, but was able to walk 200 yards before tiring.  He 
was noted to be a smoker, and was advised to quit.  On 
physical examination his lungs were clear to auscultation and 
percussion, without evidence of wheezes or crackles.  
Cardiovascular examination revealed no enlargement of the 
heart, or murmurs, rubs, or gallops.  The examiner determined 
the veteran's respiratory defect was essentially stable since 
1999, with no significant physical limitations resulting.  No 
need for oxygen or bronchodilators was noted.  

After reviewing all evidence of record, the Board finds the 
preponderance of the evidence to be against an initial rating 
in excess of 60 percent for the veteran's respiratory defect 
with paresis of the left diaphragm and residuals of phrenic 
nerve damage secondary to pulmonary tuberculosis.  At no time 
of record have the veteran's numerous pulmonary function 
tests revealed FEV-1 is less than 40 percent of predicted 
value, or with  FEV-1/FVC less than 40 percent, or DLCO (SB) 
less than 40-percent predicted, as would warrant a 100 
percent rating.  The veteran has also not exhibited cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episodes of acute respiratory failure, 
as these have all been negative on medical examination.  
Finally, the veteran does not, and has not required during 
the pendency of this appeal, outpatient oxygen therapy.  
Overall, the preponderance of the evidence is against an 
initial rating in excess of 60 percent for the veteran's 
respiratory disability.  Inasmuch as the veteran's 60 percent 
evaluation reflects the highest degree of impairment shown 
since the date of the grant of service connection for this 
disability, there is no basis for a staged rating in the 
present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's respiratory disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran has been able to work at least 
sporadically since service connection for this disability was 
awarded.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 60 percent for the veteran's 
respiratory defect with paresis of the left diaphragm and 
residuals of phrenic nerve damage secondary to pulmonary 
tuberculosis.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for arthritis, to include 
rheumatoid arthritis, of multiple joints is denied.  

Entitlement to an initial rating in excess of 60 percent for 
a respiratory defect with paresis of the left diaphragm and 
residuals of phrenic nerve damage secondary to pulmonary 
tuberculosis is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


